Citation Nr: 9933388	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  94-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for a nervous disorder, 
other than post-traumatic stress disorder, claimed as a 
residual of exposure to Agent Orange.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and May 1994 rating decisions 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an unappealed May 1984 rating decision, service connection 
was denied for a skin condition and a nervous condition as 
secondary to exposure to Agent Orange.  Subsequent to the May 
1984 rating decision, new VA regulations were implemented 
regarding eligibility for service connection for disabilities 
based on exposure to Agent Orange.  When a provision of law 
or regulation creates a new basis of entitlement to benefits, 
as through liberalization of the requirements of entitlement 
to a benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct from a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  Spencer v. Brown, 4 Vet. App. 283, 288 
(1993).  Therefore, the issues are as stated on the title 
page.

In August 1997, the veteran raised the issue of a waiver of 
an overpayment of $350, created in August 1997, and also 
challenged the creation of that overpayment.  In an August 
1998 statement, the veteran challenged the creation of an 
overpayment of $8,446.50, created that month.  These issues 
are not ripe for appellate review.  They are referred to the 
RO for appropriate action. 



FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current skin disorder and that it is related to service, 
including any exposure to herbicides.

2.  There is no competent evidence that any psychiatric 
disorder other than PTSD is related to active service.

3.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is plausible and capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a nervous disorder, 
other than post-traumatic stress disorder, claimed as a 
residual of exposure to Agent Orange, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on the May 1969 induction 
examination the veteran reported that he had not had any skin 
diseases, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or loss of memory 
or amnesia.  Physical examination revealed that the veteran's 
skin was normal.  Also, a psychiatric evaluation was normal.  
In June 1971, the veteran had multiple insect bites over his 
arms, legs, and trunk.  On separation examination, the skin 
and the psychiatric evaluation were normal. 

The veteran was afforded a VA general medical examination in 
March 1984.  He reported that he had been exposed to Agent 
Orange on various occasions while serving in Vietnam between 
January 1971 and October 1971.  The veteran indicated that 
two to three years earlier he began to notice intermittent 
and recurrent skin rashes on his hands, legs, and the under 
his arms.  He stated that he would have a rash for a week to 
ten days and that then it would disappear.  The veteran 
reported that he had not been treated by a dermatologist or 
given any specific medications for the rash.  He also 
indicated that he had become increasingly nervous for the 
past five to six years.  The veteran opined that his 
recurrent skin condition and nervousness were related to 
exposure to Agent Orange.  

Physical examination revealed that the veteran's skin was 
normal.  There were three areas of hyperpigmentation over the 
anterior aspect of the left thigh, which appeared to be 
residuals of healed boils.  There were also two round lesions 
over the dorsum of the left hand and an area on the little 
finger of the left hand, all of which resembled healed boils.  
The skin surrounding the shoulder girdle appeared mildly 
erythematous and resembled sunburn.  The skin of the abdomen, 
back, and lower extremities had no abnormalities, except for 
a slight cyanotic discoloration around both knees with good 
capillary return on pressure.  The skin of the feet was 
somewhat cyanotic.  The veteran was not given a psychiatric 
evaluation.  The diagnosis was residuals of exposure to Agent 
Orange, intermittent and recurrent skin rashes and 
"nervousness," by history according to the veteran.  

In April 1988, the veteran underwent a VA psychiatric 
evaluation.  The diagnoses were alcohol abuse and rule out 
PTSD.
 
The veteran underwent a VA general medical examination in 
July 1990.  He reported a history of anxiety.  Physical 
examination revealed that the skin was normal.  A history of 
PTSD and anxiety was diagnosed.  On a July 1990 VA 
psychiatric examination, PTSD and alcohol abuse were 
diagnosed.

VA medical records reveal that an assessment of anxiety was 
made in August 1991.  In September 1991, the veteran 
underwent a private psychological evaluation.  The diagnoses 
were the following: alcohol abuse in remission, and no 
additional psychiatric or psychological diagnosis.  A private 
psychiatric evaluation in December 1991, by J.E., M.D., 
revealed that the veteran had a major affective disorder that 
was associated with anxiety symptoms.  

VA medical records reveal that the veteran was hospitalized 
from late January 1992 to early February 1992 for PTSD and 
depression.  In mid-February 1992, the veteran underwent a 
psychological evaluation at a VA medical center.  The 
following were diagnosed: PTSD; alcohol dependence, in 
remission; and cannabis dependence.  In March 1992, the 
veteran underwent a private psychological evaluation; a major 
affective disorder was diagnosed.  VA medical records reveal 
that the veteran was treated for anxiety and depression in 
January and February 1993.  On a February 1993 VA Form 21-
526, the veteran indicated that he was possibly treated for 
his nerves during active service.  In a February 1993 
statement, Dr. E. reiterated that the diagnosis was major 
affective disorder associated with severe anxiety.  In a 
February 1993 statement, the veteran's then spouse indicated 
that his service in Vietnam caused the veteran to be an 
alcoholic with emotional problems such as depression and 
anxiety.

On an April 1993 VA general medical examination, there were 
no skin abnormalities except for tobacco stains on the 
fingertips.  The head, face, and neck were normal.  The 
diagnoses included alcohol dependency and abuse, cannabis 
dependency, tobacco dependency, and a history of moonshine 
abuse.  A skin disorder was not diagnosed.  The veteran also 
afforded a VA psychiatric examination.  Alcohol dependence 
and PTSD were diagnosed.  

In several statements in 1993, Dr. E. indicated that the 
veteran had a major affective disorder, which included severe 
depression and anxiety.  The veteran underwent a private 
psychological evaluation in July 1993.  The following 
diagnoses were made: rule out psychoactive substance 
dependence not otherwise specified, alcohol dependence, 
noncompliance with medical treatment, PTSD, and psychological 
factors affecting physical condition.  VA medical records 
reveal that the veteran was again treated for anxiety in 
September 1993.

At a September 1993 hearing held at the RO before a hearing 
officer, the veteran testified about his experiences in the 
Republic of Vietnam.  September 1993 Transcript.

In August 1994, the Social Security Administration granted 
disability benefits to the veteran.  It was noted that the 
veteran's impairments included alcohol dependency, a 
depressive disorder, and anxiety.  VA medical records reveal 
that the veteran was hospitalized in October 1994 for an 
adjustment disorder with a disturbance of mood and conduct.  

In a November 1994 statement, the veteran asserted that he 
had been nervous and anxious since his service in the 
Republic of Vietnam.

VA medical records reveal that in April 1995 the veteran 
reported that he had a skin rash on his arms, hands, and head 
that would come and go.  Physical examination revealed that 
the skin was warm and dry, and a skin disorder was not 
diagnosed.  The veteran underwent a private psychological 
evaluation in November 1996.  The diagnoses were the 
following: PTSD; alcohol dependence, in self-reported 
sustained full remission; cannabis dependence, in self-
reported early full remission; and an antisocial personality 
disorder.

At a March 1997 Travel Board hearing held at the RO, the 
veteran testified that he had had intermittent skin rashes on 
the back of his head and on the legs for the past ten years.  
He opined that his skin disorder was due to exposure to Agent 
Orange; however, he noted that no medical professional had 
related his skin disorder to Agent Orange.  He said that he 
was given lotion for his skin disorder from a VA medical 
center.  The veteran also indicated that chloracne had not 
been diagnosed.  He said that he would be examined soon by a 
VA physician and that he would mention his skin disorder to 
that doctor.  He testified that he had a psychiatric disorder 
due to exposure to Agent Orange.  March 1997 Transcript.

In June 1997, the Board remanded this case for further 
development.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991) and 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 1991) and 38 C.F.R. § 
3.307(d) (1999) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A veteran is not presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam unless he has 
a disease listed at 38 C.F.R. § 3.309(e) (1999).  McCartt v. 
West, 12 Vet. App. 164 (1999).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Specifically, the Secretary 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for cognitive and 
neuropsychiatric effects.  See Notice, 61 Fed. Reg. 59,232-43 
(1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, 
evidence, which is simply information recorded by a medical 
examiner and not enhanced by any additional medical comment 
by that physician, is not "competent medical evidence" for 
purposes of Grottveit.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

Analysis of Entitlement to Service Connection for a Skin 
Disorder
 
Although the veteran was treated for insect bites in service, 
there is no competent evidence that he had a chronic skin 
disorder in service.  On separation examination, his skin was 
normal.  See 38 C.F.R. § 3.303.  Additionally, there is no 
competent evidence that the veteran currently has a skin 
disorder and that such is related to service, including any 
herbicide exposure.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143.  On the March 1984 VA general 
medical examination, over 15 years ago, the examiner noted 
that the veteran had residuals of healed boils and apparent 
sunburn.  The examiner also indicated that the veteran had 
exposure to Agent Orange and that he had intermittent and 
recurrent skin rashes, by history.  The examiner did not find 
a current skin rash and clearly was only noting a history as 
given by the veteran.  This does not constitute medical 
evidence of a service-related chronic, recurring skin 
disorder.  See LeShore, 8 Vet. App. at 409.  Although the 
veteran reported in April 1995 that he had recurrent skin 
rashes of the arms, hands, and head, and even though he 
testified at his March 1997 hearing that he had had a 
recurrent skin disorder on the back of his head and on his 
legs for the past 10 years, medical records dated subsequent 
to the 1984 VA examination do not show any complaints or 
findings of a skin disorder anywhere.  A skin disorder was 
not diagnosed during the July 1990 and April 1993 VA general 
medical examinations or during the April 1995 VA medical 
evaluation.  

The veteran's assertion of recurrence is not competent 
medical evidence for purposes of well grounding this claim 
since he is not shown to be qualified to determine the 
diagnosis or etiology of a medical condition, even though he 
is competent to report observable symptoms.  See Espiritu, 2 
Vet. App. at 494-95.  The Board notes that the veteran 
testified that his skin disorder was due to exposure to Agent 
Orange.  However, his testimony is not competent evidence of 
medical causation.  See Id.

In short, there is no competent evidence of record showing 
that the veteran now has a skin disorder and that such is 
related to service, including any exposure to herbicides.  
See Caluza, 7 Vet. App. at 506.  Accordingly, his claim for a 
skin disorder, claimed as a residual of exposure to Agent 
Orange, is not well grounded.

Analysis of Service Connection for an 
Acquired Psychiatric Disorder other than PTSD

With regard to the claim of service connection for a 
psychiatric disorder other than PTSD, there is no competent 
evidence that the veteran had a chronic psychiatric disorder 
in service.  See 38 C.F.R. § 3.303.  Service medical records 
do not reveal any complaints or treatment of psychiatric 
symptoms, and on the service separation examination, the 
psychiatric evaluation was normal.  

The veteran has given conflicting statements as to when he 
first began to experience emotional problems.  At the time of 
the 1984 VA examination he reported increasing nervousness 
for five to six years, which refers to a period beginning 
more than five years after service.  At the time of that 
examination the relevant diagnosis was "nervousness by 
history," which was further noted to be "according to 
veteran."  Even though the veteran subsequently reported 
that he had been nervous and anxious since his service in the 
Republic of Vietnam, there is no competent evidence that 
relates a psychiatric disorder other than PTSD to active 
service or to his reported continued symptomatology.  See 
Savage, 10 Vet. App. at 498.  Psychiatric disorders other 
than PTSD have been diagnosed, and the veteran has undergone 
numerous psychiatric and psychological evaluations.  However, 
none of the examining medical professionals has related a 
psychiatric disorder other PTSD to active service, including 
any exposure to Agent Orange, or to the veteran's reported 
continued symptomatology.  With regard to the veteran's 
testimony at the March 1997 hearing - that he had a 
psychiatric disorder due to exposure to Agent Orange - his 
testimony is not competent evidence of medical causation.  
See Espiritu, 2 Vet. App. at 494-95.  The Board has reviewed 
the February 1993 statement of the veteran's former spouse in 
which she opined that the veteran's service in the Republic 
of Vietnam caused his emotional problems such as depression 
and anxiety.  However she is not shown to be qualified to 
determine the diagnosis or etiology of a medical condition.  
Therefore, her statement is not competent medical evidence of 
causation.  Id.

In sum, there is no competent evidence of record showing that 
any psychiatric disorder other than PTSD is related to active 
service.  See Caluza, 7 Vet. App. at 506.  Accordingly, the 
claim for such a disorder, including as a residual of 
exposure to Agent Orange, is not well grounded.

Other Considerations

With regard to the representative's argument that the 
veteran's claims should be reviewed by an independent medical 
expert to determine whether the above-mentioned disorders are 
related to exposure to Agent Orange, there is no duty to 
assist a claimant under 38 U.S.C.A. § 5107 in developing the 
facts underlying his or her claim in the absence of a well-
grounded claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Thus, the VA need not afford the veteran further 
evaluation with regard to these claims, although the veteran 
is at liberty to obtain his own evaluation if he so desires. 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.   Moreover, with regard to the above-mentioned 
claims, the RO complied with the June 1997 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the 
RO obtained the relevant VA medical records.  


Entitlement to Service Connection for PTSD

The record reflects post-service diagnoses of PTSD, along 
with medical evidence tending to link the disorder to claimed 
in-service stressors even though the veteran's allegations of 
having participated in combat are unsupported and 
inconsistent with his documented military occupational 
specialty of cook.  Additionally, he has given an 
inconsistent history of psychiatric symptoms, indicating at 
the 1984 VA examination increasing nervousness for five or 
six years (which would date such to no earlier than the mid 
1970s) and later reporting flashbacks and other symptoms 
since 1971.  Despite these discrepancies, for the purpose of 
determining whether his claim is well grounded, his 
credibility must generally be accepted.  Thus, the Board 
finds his claim of entitlement to service connection for PTSD 
to be well grounded.  See Gaines v. West, 11 Vet. App. 353, 
357 (1998).


ORDER

Service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange, is denied.

Service connection for an acquired psychiatric disorder other 
than PTSD, including as a residual of exposure to Agent 
Orange, is denied.

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.



REMAND

When a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Additionally, when deciding a well-grounded claim on its 
merits, the credibility of evidence must be assessed.  

In its June 1997 remand, the Board requested that the RO to 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly known as the United 
States Army and Joint Service Environmental Support Group 
(ESG)) to verify the veteran's stressors, including the unit 
to which [redacted] was assigned at the time of his death 
and the nature of the "13th (unnamed) campaign" in which 
the veteran was a participant.  USASCRUR confirmed that Mr. 
[redacted] was killed in action on September 20, 1971.  However, 
neither the identity of Mr. [redacted]'s unit nor any information 
about the "13th (unnamed) campaign" was provided and 
USASCRUR did not indicate that such information was 
unavailable.  Therefore, further development is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

As noted above, the veteran has given conflicting accounts of 
his psychiatric symptoms, initially stating on a VA 
examination in 1984 that he had experienced increasing 
"nervousness" for five or six years, dating the onset to 
several years after service.  In fact on his initial claim 
for VA disability benefits, filed in 1984, he only mentioned 
a skin condition and "Agent Orange exposure."  However, 
later, while pursuing a claim for service connection for 
PTSD, he told clinicians that he had had flashbacks and other 
PTSD symptoms since 1971.  The veteran has also claimed 
military duties in Vietnam that are uncorroborated by his 
service records.  For example, on a VA psychiatric 
examination in July 1990, he told the examiner that he was an 
"ammo humper" in Vietnam and that he had been a cook prior 
to going to Vietnam.  In contrast to that assertion, he 
indicated at a personal a hearing that he served in Vietnam 
as a cook until a few months prior to the end of his tour of 
duty there and then was an ammo operator.  However, according 
to his service personnel records his principal duty was first 
cook upon his arrival in Vietnam in January 1971 and he 
continued to serve as a cook until he left Vietnam.  In fact 
there is an entry showing that as of September 23, 1971, he 
was still serving as a first cook.  Thus, there is no 
corroboration of the veteran's claim of having been in combat 
during his service in Vietnam.  

The veteran previously stated that he would obtain statements 
from fellow servicemen that would support various 
contentions.  In part, the veteran testified at a personal 
hearing that a [redacted], whose address he had at home, 
was present when Mr. [redacted] died.  The veteran indicated that 
he would obtain a statement from Mr. [redacted].  However, he 
never submitted any supporting evidence, and, although Mr. 
[redacted] death has been confirmed, there is no corroborating 
evidence that the veteran was present.  The fact of Mr. 
[redacted] death, when it occurred, and related information is 
easily obtainable by the public.  Thus, the fact that he died 
while the veteran was in Vietnam and that the veteran in 
possession of certain information does not corroborate that 
he was the veteran's "best friend" or that the veteran 
observed him at or about the time of death.  

It is further noted that the veteran did not report for a VA 
PTSD examination in July 1998.  However, based on a computer 
match between the VA and the Bureau of Prisons, the veteran 
is shown to be incarcerated at the Petersburg FCI.  According 
to his representative he is soon to be released (in January 
2000).  

In order to fulfill VA's obligation to assist the veteran in 
developing his well-grounded claim, the case must be remanded 
again for the following: 

1.  The veteran has the right to submit 
additional
evidence and argument on the matter that the 
Board 
has remanded to the regional office.  
Kutscherousky v.
West, 12 Vet. App. 369 (1999).

2. The RO should contact the Bureau of 
Prisons,
Petersburg Federal Correctional Institution or 
other 
Appropriate source and ascertain whether (and 
where)
the veteran is currently incarcerated and when 
he is
scheduled to be released.  Based on the 
information
received, the RO should use sound judgment as 
to
whether to try to contact the veteran in an 
institution
or in the community in regard to the action 
requested
below.  In the event that he is discharged and 
is
address is unknown, the correctional 
authorities and
any other appropriate source should be 
contacted for
a post-release address.  

3.  The RO should contact the veteran and 
request
that he submit or identify any medical 
evidence of
PTSD since June 1997.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any
relevant medical records that are not already 
in the
claims file.

4.  The RO should advise the veteran that he 
should
either submit statements from the fellow 
servicemen
(who he testified could provide corroborating 
state-
ments) regarding his claimed stressors or he 
should
identify the individuals and provide their 
addresses
and the stressors each is claimed to have 
witnessed.  
In particular, he should submit or identify 
corroborating evidence that he was present 
when Mr. [redacted] was
wounded and/or died and that Mr. [redacted] was 
his best
(or a close) friend.  If he identifies 
witnesses, and
provides adequate information, the RO should 
contact
them for statements.  If any statements are 
received
the RO must ascertain from official sources 
that the
authors actually served with the veteran.  If 
the veteran
wishes to submit any letters written during 
service that
would tend to support his claimed stressors, 
he should
be advised that such letters must be the 
originals (and
not photocopies) and should be accompanied by 
the
envelops.  Also, the veteran should provide 
any
additional details regarding his claimed 
stressors.  

5.  The RO should try to ascertain through 
USCRUR,
the Department of the Army, the National 
Personnel
Records Center or any other appropriate 
official source, the unit (to Company level) 
to which Mr. [redacted] was
assigned when he was killed in September 1971 
and,
if possible, how long he had been assigned to 
that unit.  
The RO also should try to determine from 
USCRUR
or other appropriate source the nature of the 
"13th (unnamed) campaign" that the veteran 
participated in.  

6.  If it is ascertained that Mr. [redacted] was 
assigned 
to the veteran's unit when he was killed and 
there is
credible corroborating evidence that the 
veteran 
witnessed Mr. [redacted] wounding/death, and/or 
there is credible corroborating evidence of 
any other claimed
stressor or that the veteran engaged in combat 
with the
enemy, the veteran should be afforded a VA 
psychiatric examination by a psychiatrist who 
has not previously
examined him, along with psychological studies 
that 
include PTSD subscales, the results of which 
should be reviewed before a final psychiatric 
diagnosis is given. 
If the veteran is scheduled to be released 
from prison 
soon, the examination should be conducted at 
the nearest
VA medical center after his release; otherwise 
the RO
should try to make arrangements to have the 
veteran
examined at the penal institution where he is 
incarcerated
or at a VA facility if such is permitted by 
the authorities.
The entire claims folder and a separate copy 
of this 
remand must be made available to the 
psychiatrist and psychologist prior to the 
examination, the receipt and
review of which must be acknowledged in the 
examin-
ation report.  The RO must inform the 
examiners of the stressors that have been 
adequately documented and
advise that only those stressors may be 
considered in determining whether the veteran 
has PTSD and that such
is related to service rather than to other 
traumas such as a serious post-service 
accidental abdominal gunshot wound, 
loss of part of his hand, etc.  If a diagnosis 
of PTSD is made, the examiner should specify: 
(1) whether the alleged
in-service stressor(s) found to be established 
by the
record by the RO are sufficient to produce 
PTSD; 
(2) whether the remaining diagnostic criteria 
to support
the diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and
one or more of the in-service stressors found 
to be
established by the record by the RO and found 
to be
sufficient to produce PTSD by the examiner.  A 
complete rationale for all opinions expressed 
must be
provided.  If the examination report is not 
responsive
to the Board's instructions, it must be 
revised.

9.  After the development requested above has 
been
completed to the extent possible, the RO 
should again
review the record and readjudicate the claim 
of service connection for PTSD.  If the 
benefit sought on appeal
remains denied, the veteran and his 
representative 
should be furnished a supplemental statement 
of the 
case on that issue and given the opportunity 
to respond 
thereto.  No action is required of the veteran 
until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

